Citation Nr: 1757338	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1955.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The Board acknowledges there appears to be VA treatment records (reviewed by both the AOJ and the VA examiner in this case) that have not been associated with the virtual claims file for the Board's review. However, in light of the Board's favorable decision to grant the specific benefits sought on appeal, such an error is not prejudicial to the Veteran and an additional remand would only result in an undue delay.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran asserts that his bilateral hearing loss and tinnitus disabilities are due to his active duty service in the U.S. Navy. Specifically, he contends that he was exposed to hazardous noise while operating noisy teletype equipment, radios, and morris code machines without the benefit of ear protection for two and a half years. See, e.g., August 2013 statement in support of claim; see also April 2014 statement in support of claim.

Upon review of the evidence of record, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.

First, the evidence indicates that the Veteran meets the threshold criterion for service connection of current bilateral hearing loss and tinnitus disabilities.  Moreover, the Board notes that tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003). For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002).

Next, the Board finds that the Veteran's reports of in-service noise exposure over a long period of time and without the benefit of ear protection to be credible. The Veteran's statements regarding his duties in the Navy have been internally consistent throughout the pendency of the claim. Thus, the Veteran satisfies the second element of a claim for service connection, an in-service injury. Id.

Regarding nexus, the Veteran has submitted six lay statements from his spouse, brother, son, a close friend, and colleagues who have known the Veteran for many years. The Veteran's spouse and brother indicated that they noticed the Veteran was having problems with his hearing after he got out of the Navy in 1955. The Veteran's son, close friends, and colleagues indicated that the Veteran has had progressively worsening hearing loss for many, many years. The Veteran has also submitted a statement indicating that he had minimal post-service noise exposure, as he worked as an accountant and purchasing agent since the early 1960s.

The Board acknowledges the negative VA opinion of record, however, the Board finds this opinion to be inadequate. First, the examiner found that the Veteran was not exposed to hazardous noise, as the military occupational specialty (MOS) listed on the Veteran's DD Form 214 was "clerk/typist." However, the examiner did not consider the Veteran's credible description of his duties and the consequent noise he was exposed to.

Second, the examiner found that the Veteran had normal hearing in service, based on a whisper test conducted at separation examination. To the extent that the examiner based her opinion on the Veteran's normal hearing during service, her opinion is of limited probative value as the absence of a hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Moreover, as the Veteran's representative has argued, the whisper test does not provide objective measurement of hearing loss acuity.

Third, the examiner noted that hearing loss was not confirmed until October 2007, "over 52 years after discharge from active service." She cited studies which indicated that hearing loss was more likely related to the natural aging process and to non-military occupational noise exposure over many years, that there is no research evidence to support a claim of delayed-onset tinnitus, and that hearing loss is the most prevalent cause of tinnitus. To the extent that the VA examiner based her opinion on literature that does not support delayed onset of noise-induced hearing loss and tinnitus, the Veteran and his friends and family have asserted that his symptoms associated with tinnitus and hearing loss began during service or shortly thereafter. Moreover, in March 2016 the Veteran's representative cited a Harvard medical study which found that, despite any findings of normal audiograms in military service, a veteran's hearing loss can still have a high likelihood of being the result of such in-service acoustic trauma via delayed onset. See Sharon G. Kujawa, M. C. Liberman, "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," 29(45) J. Neuroscience 14077, 14078-79 (2009).

In light of the foregoing, the Board finds that he evidence is at least evenly balanced as to whether the Veteran's hearing loss and tinnitus are related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


